Exhibit 10.1

 

THIRD AMENDMENT AND SECOND REFINANCING AGREEMENT

 

This THIRD AMENDMENT AND SECOND REFINANCING AGREEMENT (this “Refinancing
Amendment”), dated as of March 21, 2013, which amends that certain Credit
Agreement, dated as of October 1, 2010, among the Borrower, Holdings, the
Administrative Agent (each as defined below), the lenders from time to time
party thereto, and the other agents party thereto (as amended pursuant to the
First Amendment and Refinancing Agreement date as of March 1, 2011 and the
Second Amendment date as of October 11, 2012, and as otherwise amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”), is made by and among NBTY, INC., a
Delaware corporation (the “Borrower”), ALPHABET HOLDING COMPANY, INC., a
Delaware corporation (“Holdings”), each of the undersigned banks and other
financial institutions party hereto as lenders (in such capacity, the
“Refinancing Lenders”), BARCLAYS BANK PLC, as Lead Arranger and Bookrunner (the
“Arranger”), and BARCLAYS BANK PLC, as administrative agent (in such capacities,
the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

 

WHEREAS, Section 2.20 of the Credit Agreement permits the addition to the
Facilities of one or more new term loan facilities and/or new revolving credit
facilities of “Specified Refinancing Debt” for the purposes of refinancing all
or any portion of the Term B-1 Loans then outstanding under the Credit
Agreement, and in all cases subject to certain restrictions and conditions set
forth in Sections 2.20 and 10.01 of the Credit Agreement;

 

WHEREAS, pursuant to Section 2.20(b) of the Credit Agreement, the Borrower
desires to create a new class of Term B-2 Loans (as defined below) under, and as
defined in, the Amended Credit Agreement (as defined in Section 7 below) having
identical terms with, and having the same rights and obligations under the Loan
Documents, as the Term B-1 Loans, as set forth in the Credit Agreement and other
Loan Documents, except as such terms are amended hereby;

 

WHEREAS, each Refinancing Lender that is also already a Lender under the Credit
Agreement prior to giving effect to this Refinancing Amendment (each, an
“Existing Lender”), that executes and delivers a counterpart signature page to
this Refinancing Amendment indicating its intention to convert its Term B-1
Loans to Term B-2 Loans on a cashless basis (each, a “Converting Lender”) shall
be deemed, upon the effectiveness of this Refinancing Amendment, (a) to have
granted the applicable waivers and consents set forth in Sections 1 and 6 below
and (b) to have agreed to convert its Term B-1 Loans into Term B-2 Loans (as
defined below), if any, in the amount equal to its Term B-1 Loans (or such
lesser amount allocated to such Lender by the Administrative Agent);

 

WHEREAS, each Refinancing Lender that is not, prior to giving effect to this
Refinancing Amendment, already a “Lender” under the Credit Agreement (each, an
“Additional Lender”) that executes and delivers a counterpart signature page to
this Refinancing Amendment will (a) grant the applicable waivers and consents
set forth in Section 6 below, and (b) make

 

--------------------------------------------------------------------------------


 

Term B-2 Loans in the respective amounts allocated to such Lender by the
Administrative Agent;

 

WHEREAS, the Borrower shall pay (a) to each Term B-1 Lender that is not a
Converting Lender all outstanding principal and all accrued and unpaid interest
on its Term B-1 Loans to, but not including, the date of effectiveness of this
Refinancing Amendment on such date of effectiveness, and (b) to each Term B-1
Lender, in accordance with Section 2.05(a)(iv) of the Credit Agreement, a
prepayment premium of 1.00% of the aggregate principal amount of Term B-1 Loans
held by such Term B-1 Lender;

 

WHEREAS, the Borrower, Holdings and the Required Lenders wish to make certain
other amendments set forth in Section 3 below, pursuant to Sections 2.20
and 10.01 of the Credit Agreement (such amendments, refinancings, joinders of
Additional Lenders, repayment of Loans and termination of Commitments, and other
transactions described above are collectively referred to herein as the
“Refinancing”);

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                          Waivers and Agreements of
the Existing Lenders.  Subject to the contemporaneous satisfaction of the
conditions precedent set forth in Section 5 hereof, and pursuant to Section 2.20
of the Credit Agreement:

 

(a)                                 (i) Each Existing Lender, acting pursuant to
Section 10.01 of the Credit Agreement, hereby waives the requirement, set forth
in Section 2.20(b) of the Credit Agreement, that any “proposed Specified
Refinancing Debt shall first be requested on a ratable basis from existing
Lenders in respect of the Facility and Loans being refinanced”; (ii) each
Existing Lender hereby waives the requirement, set forth in Section 2.20(b) of
the Credit Agreement, requiring that existing Lenders be given at least three
Business Days to respond to a notice of a proposed issuance of Specified
Refinancing Debt; and (iii) each Converting Lender, acting pursuant to
Section 2.20 of the Credit Agreement, hereby waives its right to the payment of
any breakage, loss or expense under Section 3.05 of the Credit Agreement with
respect to its Loans that are being repaid as of the date hereof.

 

(b)                                 Each Converting Lender hereby agrees to
convert its Term B-1 Loans into Term B-2 Loans in the amount set forth on
Schedule 2.01 to this Refinancing Amendment, pursuant to and in accordance with
Section 2.01(b) of the Credit Agreement.  The Term B-2 Loans provided pursuant
to this Refinancing Amendment shall be subject to all of the terms and
conditions set forth in the Amended Credit Agreement, and shall be entitled to
all the benefits afforded by the Amended Credit Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents.

 

(c)                                  Each Existing Lender that is a “Term B-1
Lender” under the Credit Agreement hereby waives the requirements of
Section 2.05(a) of the Credit Agreement that the Borrower provide three Business
Days notice prior to the repayment of the Loans, and that such

 

2

--------------------------------------------------------------------------------


 

repayment be in specified aggregate or multiple amounts, in each case in
connection with the transactions contemplated by this Refinancing Amendment (for
the avoidance of doubt, this Section 1(c) shall not constitute a waiver of the
notice requirements set forth in Section 5(j) below).

 

Section 2.                                          Joinder and Commitments of
the Additional Lenders. Subject to the contemporaneous satisfaction of the
conditions precedent set forth in Section 5 hereof, and pursuant to Section 2.20
of the Credit Agreement:

 

(a)                                 Each Additional Lender that has indicated on
the counterpart signature page bearing its name that it is prepared to make Term
B-2 Commitments and Term B-2 Loans under, and pursuant to, the Amended Credit
Agreement (such Additional Lender, a “Additional Term B-2 Lender”), hereby
agrees to provide the Term B-2 Commitments set forth opposite its name under the
heading “Term B-2 Commitment” on Schedule 2.01 to this Refinancing Amendment,
pursuant to and in accordance with Section 2.01(b) of the Credit Agreement.  The
additional Term B-2 Commitments provided pursuant to this Refinancing Amendment
shall be subject to all of the terms and conditions set forth in the Amended
Credit Agreement, and shall be entitled to all the benefits afforded by the
Amended Credit Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Collateral Documents.

 

(b)                                 Each Additional Term B-2 Lender, the
Borrower, Holdings and the Administrative Agent hereby acknowledge and agree
that the Term B-2 Commitments provided by each Additional Term B-2 Lender
pursuant hereto shall constitute Term B-2 Commitments for all purposes of the
Amended Credit Agreement and the other applicable Loan Documents.  Each
Additional Term B-2 Lender hereby agrees to make a Term B-2 Loan to the Borrower
in an amount equal to its Term B-2 Commitment on the Second Refinancing Date, in
accordance with Section 2.01(c) of the Amended Credit Agreement.

 

(c)                                  Each Additional Lender (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Refinancing Amendment;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Additional Lender, or any other Lender or
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Amended Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Amended Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Amended Credit Agreement are required to
be performed by it as a Lender.

 

(d)                                 Upon (i) the execution and delivery of a
counterpart of this Refinancing Amendment by each Additional Lender, the
Administrative Agent and the Borrower, and (ii) the delivery to the
Administrative Agent of a fully executed counterpart of this Refinancing

 

3

--------------------------------------------------------------------------------


 

Amendment (including by way of telecopy or other electronic transmission of a
scanned image), each of the undersigned Additional Lenders shall become Lenders
under the Credit Agreement, and shall have the respective Commitments set forth
on Schedule 2.01 hereto, effective as of the Second Refinancing Date.

 

(e)                                  For each Additional Lender, delivered
herewith to the Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Additional Lender may be required to deliver to the Administrative Agent
pursuant to Section 10.15 of the Credit Agreement.

 

Section 3.                                          Amendments to the Credit
Agreement.  Pursuant to Section 2.20 of the Credit Agreement, in order to give
full effect to the Commitments and Credit Extensions made by the Refinancing
Lenders under, and pursuant to, this Refinancing Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, each of
the Borrower, Holdings, each Refinancing Lender and the Administrative Agent
hereby agree and consent to the amendment of Credit Agreement as set forth below
in this Section 3.

 

(a)                                 The following defined terms shall be added
to Section 1.01 of the Credit Agreement, in alphabetical order:

 

“Continuing Lender” has the meaning set forth in the Third Amendment and Second
Refinancing Agreement.

 

“Refinancing Lenders” has the meaning given to such term in the Third Amendment
and Second Refinancing Agreement.

 

“Second Refinancing Date” means the first date all of the conditions precedent
in Section 5 of the Third Amendment and Second Refinancing Agreement are
satisfied or waived in accordance with Section 2.20 hereof, and on which the
Term B-2 Borrowings are advanced.

 

“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B-2 Lenders pursuant to
Section 2.01(b).

 

“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
Term B-2 Loans to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B-2 Lender’s name on Schedule 2.01 hereto under the heading
“Term B-2 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term B-2 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The initial aggregate amount of the Term B-2 Commitments is
$1,507,500,000.

 

“Term B-2 Facility” means, at any time, (a) prior to the Second Refinancing
Date, the aggregate Term B-2 Commitments of all Term B-2 Lenders at such time,
and (b) thereafter, the aggregate Term B-2 Loans of all Term B-2 Lenders at such
time.

 

“Term B-2 Increase Effective Date” has the meaning specified in Section 2.16(d).

 

“Term B-2 Lender” means (a) at any time on or prior to the Second Refinancing
Date, any Lender that has a Term B-2 Commitment at such time and, (b) at any
time after the Second

 

4

--------------------------------------------------------------------------------


 

Refinancing Date, any Lender that holds Term B-2 Loans at such time.

 

“Term B-2 Loan” means an advance made, or deemed to be made, by any Term B-2
Lender under the Term B-2 Facility, pursuant to Section 2.01(b).

 

“Term B-2 Note” means a promissory note of the Borrower payable to the order of
any Term B-2 Lender, in substantially the form of Exhibit C-2 hereto, evidencing
the indebtedness of the Borrower to such Term B-2 Lender resulting from the Term
B-2 Loans made or held by such Term B-2 Lender.

 

“Third Amendment and Second Refinancing Agreement” means the Third Amendment and
Second Refinancing Agreement, dated as of March 21, 2013, made by and among the
Borrower, Holdings, the Administrative Agent, and each of the Lenders party
thereto.

 

(b)                                 All references to “Term B-1 Borrowing”,
“Term B-1 Commitment”, “Term B-1 Facility”, “Term B-1 Increase Effective Date”,
“Term B-1 Lender”, “Term B-1 Loan” and “Term B-1 Note”, and all heading
references using these and similar terms, in the Credit Agreement and the other
Loan Documents shall be deemed to be references to “Term B-2 Borrowing”, “Term
B-2 Commitment”, “Term B-2 Facility”, “Term B-2 Increase Effective Date”, “Term
B-2 Lender”, “Term B-2 Loan” and “Term B-2 Note”, respectively, unless (x) the
context shall require otherwise or (y) such terms shall be specifically employed
as a result of an amendment made pursuant to this Section 3).

 

(c)                                  The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by deleting clause (a) of
such definition in its entirety and replacing it with the following:

 

“(a)                           with respect to Term B-2 Loans (i) 2.50% per
annum for Eurodollar Rate Loans, and (ii) 1.50% per annum for Base Rate Loans;
and”

 

(d)                                 The definition of “Cash Management Bank” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the phrase
“as of the Closing Date,” in clause (ii) of such definition, and replacing it
with the phrase “as of the Closing Date, or as of the First Refinancing Date or
the Second Refinancing Date,”.

 

(e)                                  The definition of “Hedge Bank” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the phrase
“as of the Closing Date,” in clause (ii) of such definition, and replacing it
with the phrase “as of the Closing Date, or as of the First Refinancing Date or
the Second Refinancing Date,”.

 

(f)                                   The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the word
“and” prior to clause (x) thereof and replacing it with a comma, and
(ii) inserting the phrase “, and (xi) the Third Amendment and Second Refinancing
Agreement” immediately preceding the period at the end of such definition.

 

(g)                                  The definition of “Specified Refinancing
Term Loans” in Section 1.01 of the Credit Agreement is hereby amended by
inserting a parenthetical clause stating “(for the avoidance of doubt, the Term
B-2 Loans shall, at the time made, constitute “Specified

 

5

--------------------------------------------------------------------------------


 

Refinancing Term Loans” with respect to the term loan indebtedness refinanced
thereby)” immediately preceding the period at the end of such definition.

 

(h)                                 Section 2.01(b) of the Credit Agreement is
hereby amended by deleting such Section in its entirety and replacing such
deleted Section with the following.

 

(b)                                 The Term B-2 Borrowing.  (i) Subject to the
terms and conditions hereof, and of the Third Amendment and Second Refinancing
Agreement, each Term B-2 Lender severally agrees to make a Term B-2 Loan to the
Borrower on the Second Refinancing Date in the principal amount equal to its
Term B-2 Commitment on the Second Refinancing Date.  In the case of each Term
B-2 Lender that is a Continuing Lender, such Term B-2 Loan shall be made by
converting its “Term B-1 Loan” (as defined in this Agreement immediately prior
to giving effect to the Third Amendment and Second Refinancing Agreement) into a
Term B-2 Loan.

 

(ii)                                  The Borrower shall, pursuant to the Third
Amendment and Second Refinancing Agreement, and concurrently with its receipt of
the proceeds of the Term B-2 Loans, pay (A) to all “Term B-1 Lenders” (in
respect of all “Term B-1 Loans” existing prior to the Second Refinancing Date)
which are not Continuing Lenders, all outstanding principal amounts and all
accrued and unpaid interest on the “Term B-1 Loans” to, but not including, the
Second Refinancing Date and (B) to all “Term B-1 Lenders” the prepayment premium
pursuant to Section 2.05(a)(iv), and (C) to the “Term B-1 Lenders” not party to
the Third Amendment and Second Refinancing Agreement, any applicable breakage
loss or expense under Section 3.05.

 

(iii)                               The Term B-2 Loans shall have the same terms
as the “Term B-1 Loans” as set forth in the Credit Agreement and Loan Documents
(prior to Second Refinancing Date), except as such terms are modified by the
Third Amendment and Second Refinancing Agreement.  For the avoidance of doubt,
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the “Term B-1 Loans” enjoyed prior to the Second
Refinancing Date (other than as modified by the Third Amendment and Second
Refinancing Agreement).

 

(iv)                              The Term B-2 Borrowing shall consist of Term
B-2 Loans made simultaneously by the Term B-2 Lenders in accordance with their
respective Term B-2 Commitments.  Amounts borrowed under this
Section 2.01(b) and subsequently repaid or prepaid may not be reborrowed.  Term
B-2 Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

 

(i)                                     Section 2.05(a)(i) of the Credit
Agreement is hereby amended by deleting the last sentence of such Section in its
entirety and replacing it with the following:

 

Subject to Section 2.19, each prepayment of outstanding Loans under the Term B-2
Loan Facility pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments of the Term B-2 Facility, as directed by the Borrower;
and each such prepayment shall be paid to the Term B-2 Lenders on a pro rata
basis.

 

6

--------------------------------------------------------------------------------


 

(j)                                    Section 2.05(a)(iv) of the Credit
Agreement is hereby amended by deleting the phrase “within one (1) year after
the First Refinancing Date” and replacing it with the phrase “within one
(1) year after the Second Refinancing Date.”

 

(k)                                 Section 2.07 of the Credit Agreement is
hereby amended by deleting the text and table of clause (b) of such Section in
its entirety and replacing them with the following text:

 

(a)                                 Term B-2 Loans.  The Borrower shall repay to
the Administrative Agent for the ratable account of the Term B-2 Lenders the
aggregate principal amount of all Term B-2 Loans outstanding on the Maturity
Date for the Term B-2 Facility.

 

(l)                                     Sections 5.08, 5.12, and 5.19 of the
Credit Agreement are hereby amended by replacing each instance of the term
“First Refinancing Date” therein with the term “Second Refinancing Date.”

 

(m)                             Section 6.11 of the Credit Agreement is hereby
amended by deleting the text of such Section in its entirety and replacing it
with the following text:

 

Use the proceeds of the Term B-2 Borrowings to refinance a portion of the
amounts outstanding under the then-outstanding term loans on the Second
Refinancing Date, and use amounts borrowed under the Revolving Credit Facility
(A) to finance the working capital needs of the Borrower and its Restricted
Subsidiaries and (B) for general corporate purposes of the Borrower and its
Restricted Subsidiaries (including Permitted Acquisitions and other Investments
permitted hereunder), in each case not in contravention of any Law or of any
Loan Document.

 

(n)                                 The list of Exhibits in the Credit Agreement
is hereby amended by amending the reference to the “C-2 Term B-1 Note” to become
a reference to the “C-2 Term B-2 Note”.

 

(o)                                 Schedule 2.01 to the Credit Agreement is
hereby amended by replacing the “Schedule 2.01” presently attached to the Credit
Agreement with the “Schedule 2.01” attached to this Refinancing Amendment.

 

(p)                                 Exhibit C-2 to the Credit Agreement is
hereby amended by replacing the “Exhibit C-2” presently attached to the Credit
Agreement with the “Exhibit C-2” attached to this Refinancing Amendment.

 

Section 4.                                          Representations and
Warranties.  Each of Holdings and the Borrower hereby represents and warrants to
the Refinancing Lenders, the Administrative Agent and the Agents, as of the date
hereof and the Second Refinancing Date that:

 

(a)                                 Before and after giving effect to this
Refinancing Amendment, the representations and warranties of the Borrower and
Holdings contained in Article V of the Amended Credit Agreement, or in any other
Loan Document, shall be true and correct in all material respects (and in all
respects if already qualified by materiality or Material Adverse Effect) on and
as of such date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if already
qualified by materiality or Material Adverse Effect) as of

 

7

--------------------------------------------------------------------------------


 

such earlier date and (ii) that for purposes of this Section 4, the
representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished prior to the Closing Date or pursuant to Section 6.01(a) and
Section 6.01(b) of the Credit Agreement.

 

(b)                                 At the time of and after giving effect to
this Refinancing Amendment, no Default or Event of Default has occurred and is
continuing.

 

Section 5.                                          Conditions to
Effectiveness.  This Refinancing Amendment, and the obligations of the
Refinancing Lenders to make their respective Commitments, and to fund their
respective Loans, as specified in Sections 1 and 2 hereof and in Section 2.01 of
the Amended Credit Agreement, shall become effective on and as of the Business
Day occurring on or before March 21, 2013 on which the following conditions
precedent shall have been satisfied or waived in accordance with Section 10.01
of the Amended Credit Agreement (such date, the “Second Refinancing Date”):

 

(a)                                 The receipt by the Administrative Agent (or
its counsel) of the following, each of which shall be originals or facsimiles or
“.pdf” files (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
as of the Second Refinancing Date (or, in the case of certificates of
governmental officials, a recent date before the Second Refinancing Date) and
each in form and substance reasonably satisfactory to the Administrative Agent:

 

(1)                                 executed counterparts of this Refinancing
Amendment (including counterparts executed and delivered by Term B-2 Lenders
representing sufficient Term B-2 Commitments to refinance in full the Term B-1
Loans;

 

(2)                                 counterparts to a reaffirmation agreement,
executed by each Loan Party that is not a party to this Refinancing Amendment,
reaffirming their guarantees and grants of security made pursuant to the Loan
Documents, which reaffirmation agreement shall be in form and substance
reasonably acceptable to the Administrative Agent; and

 

(3)                                 a Note executed by the Borrower in favor of
each Lender who shall have requested a Note not less than three Business Days
prior to the Second Refinancing Date.

 

(b)                                 The receipt by the Administrative Agent (or
its counsel) of the following, each of which shall be originals or facsimiles or
“.pdf” files (followed promptly by originals) unless otherwise specified;

 

(1)                                 such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each of the Borrower and Holdings as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Refinancing Amendment and any other documents executed in
conjunction herewith to which the Borrower and Holdings is a party, or is to be
a party;

 

8

--------------------------------------------------------------------------------


 

(2)                                 such documents and certifications
(including, without limitation, Organizational Documents and good standing
certificates) as the Administrative Agent may reasonably require to evidence
that each of the Borrower and Holdings is duly organized or formed, and that
each of the Borrower and Holdings is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect;

 

(3)                                 an opinion of Latham & Watkins LLP, counsel
to the Borrower and Holdings, addressed to each the Administration Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(4)                                 not later than 1:00 p.m. (New York City
time) on the Business Day immediately preceding the date of the proposed Credit
Extensions pursuant hereto, one or more Committed Loan Notices delivered in
respect of the initial Credit Extensions to be made under the Term B-2 Facility
under the Amended Credit Agreement.

 

(c)                                  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the Borrower
(prepared giving effect to the Refinancing), substantially in the form attached
to the Credit Agreement as Exhibit I, together with supporting financial
statements and calculations to the extent reasonably requested by the
Administrative Agent.

 

(d)                                 No Default or Event of Default shall exist,
or would result from the execution and delivery of this Refinancing Amendment,
from the Refinancing and the related Credit Extensions, or from the application
of the proceeds of such Credit Extensions.

 

(e)                                  The representations and warranties of the
Borrower and Holdings made pursuant to Section 4 of this Refinancing Amendment
shall be true and correct as of the Second Refinancing Date.

 

(f)                                   After giving effect to the Refinancing and
the related Credit Extensions, the Borrower shall be in Pro Forma Compliance
with the financial covenant set out in Section 7.11 of the Credit Agreement for
the four-quarter period to which the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b) of the Credit Agreement
relates.

 

(g)                                  Except to the extent that such conditions
shall have been waived pursuant to Section 1 of this Refinancing Amendment, the
conditions to the incurrence of Specified Refinancing Debt set forth in
Section 2.20 shall be satisfied as of the Second Refinancing Date.

 

(h)                                 The Administrative Agent shall have received
a certificate from the chief executive officer or chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying as to the matters set forth

 

9

--------------------------------------------------------------------------------


 

in Sections 5(d), 5(e) and 5(f) hereof, and with respect to the conditions set
forth in Section 2.20(a) of the Credit Agreement, Section 5(g) hereof; provided,
that such certificate shall include reasonably detailed calculations
demonstrating compliance with, and satisfaction of, the conditions set forth in
Section 5(f) above.

 

(i)                                     The Administrative Agent shall have
received a copy of the written notice from the Borrower requesting the Credit
Extensions constituting the Specified Refinancing Debt, executed and delivered
by the Borrower pursuant to Section 2.20(b) of the Credit Agreement.

 

(j)                                    Not later than 1:00 p.m. (New York City
time) on the Business Day immediately preceding the date of the anticipated
prepayments pursuant hereto, the Administrative Agent shall have received a
prepayment and commitment reduction notice issued by the Borrower indicating
(i) the anticipated date of such prepayments, and (ii) the Borrower’s intention
to repay in full of the Term B-1 Loans on the terms set forth in this
Refinancing Amendment.

 

(k)                                 All costs, fees, expenses (including without
limitation legal fees and expenses, title premiums, survey charges and recording
taxes and fees) and other compensation contemplated by (A) the Credit Agreement,
and (B) the Engagement Letter, dated as of March 21, 2013, among the Borrower,
Holdings and the Arrangers (the “Engagement Letter”), payable to the Arrangers,
the Agents or the Lenders shall have been paid to the extent due (and, in the
case of expenses, invoiced in reasonable detail) and required to be paid on the
Second Refinancing Date shall have been paid.

 

(l)                                     The Borrower shall have paid to the
Administrative Agent on the Second Refinancing Date, for the account of the Term
B-1 Lenders under the Credit Agreement, (x) all outstanding principal amounts
under, and all accrued and unpaid interest on, the Term B-1 Loans of each Term
B-1 Lender that is not a Converting Lender to, but not including, the Second
Refinancing Date and (y) the prepayment premium payable pursuant to
Section 2.05(a)(iv) of the Credit Agreement.

 

Section 6.                                          Refinancing Lender Waivers. 
The Refinancing Lenders and the Administrative Agent each hereby consent and
agree that, notwithstanding the provisions of Section 2.02(a) of the Amended
Credit Agreement, the Borrower may deliver one or more Committed Loan Notices in
respect of the initial Credit Extensions to be made on the Second Refinancing
Date under the Term B-2 Facility and under the Revolving Credit Facility (under
the Amended Credit Agreement), not later than 1:00 p.m. E.S.T. on the Business
Day immediately preceding the date of such proposed Credit Extensions.

 

Section 7.                                          Reference to and Effect on
the Credit Agreement; Confirmation of Holdings.

 

(a)                                 On and after the effectiveness of this
Refinancing Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Refinancing Amendment (the Credit
Agreement,

 

10

--------------------------------------------------------------------------------


 

as so amended, the “Amended Credit Agreement”).

 

(b)                                 Each Loan Document, after giving effect to
this Refinancing Amendment, is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed, except that, on and after
the effectiveness of this Agreement, each reference in each of the Loan
Documents (including the Security Agreement, each Guaranty and the other
Collateral Documents) to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by, and after giving effect to,
this Refinancing Amendment.  Without limiting the generality of the foregoing,
the Collateral Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Secured Obligations of the Loan
Parties under the Loan Documents, as amended by, and after giving effect to,
this Refinancing Amendment, in each case subject to the terms thereof.

 

(c)                                  Each Loan Party party hereto hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a
party, (ii) ratifies and reaffirms each grant of a lien on, or security interest
in, its property made pursuant to the Collateral Documents (including, without
limitation, the grant of security made by such Loan Party pursuant to the
Security Agreement) and confirms that such liens and security interests continue
to secure the Secured Obligations under the Loan Documents, including, without
limitation, all Obligations resulting from or incurred pursuant to the this
Refinancing Amendment and the Credit Extensions made pursuant hereto, in each
case subject to the terms thereof, and (iii) in the case of each Guarantor,
ratifies and reaffirms its guaranty of the Obligations pursuant to the Guaranty
to which it is a party.

 

(d)                                 The execution, delivery and effectiveness of
this Refinancing Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, or constitute a waiver of any provision of any
of the Loan Documents.

 

Section 8.                                          Costs, Expenses.  The
Borrower hereby agrees to pay on demand all reasonable out of pocket costs and
expenses of the Administrative Agent and the Arrangers (including without
limitation legal fees and expenses, title premiums, survey charges and recording
taxes and fees)  in connection with the preparation, execution and delivery of
this Refinancing Amendment and the other instruments and documents to be
delivered hereunder, in accordance with the terms of Section 10.04 of the Credit
Agreement.

 

Section 9.                                          Initial Syndication of Term
B-2 Loans.  The Borrower, pursuant to its consent right with respect the
assignment of Loans under Section 10.07(b) of the Amended Credit Agreement,
hereby consents to the assignment of any or all of the Loans and Commitments (in
each case, as defined in the Amended Credit Agreement) made pursuant hereto in
connection with the initial syndication of such Loans and Commitments (a) by any
Lender party hereto to (i) any of the persons listed on the list of prospective
lenders delivered to the Borrower by the Administrative Agent or its counsel on
or prior to the date hereof, or to the affiliates of and/or funds managed or
controlled by, such persons (collectively, the “Prospective Lenders”) or
(ii) any Arranger, any Lender or any affiliate of any Arranger or any Lender,
and/or

 

11

--------------------------------------------------------------------------------


 

(b) by any Lender, any Arranger or any affiliate of any Arranger or any Lender
to any Prospective Lender.

 

Section 10.                                   Counterparts.  This Refinancing
Amendment may be executed in one or more counterparts (and by different parties
hereto in different counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier or other electronic transmission of a scanned image of an
executed counterpart of a signature page to this Refinancing Amendment and each
other Loan Document shall be effective as delivery of an original executed
counterpart of this Refinancing Amendment and such other Loan Document.  The
Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided, that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
telecopier or other electronic transmission.

 

Section 11.                                   Survival of Representations and
Warranties.  All representations and warranties made hereunder or in other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

Section 12.                                   Loan Document.  This Refinancing
Amendment is a “Loan Document” under, and as defined in, the Amended Credit
Agreement, and may not be amended, modified or waived except in accordance with
the terms and conditions of Section 10.01 of the Amended Credit Agreement.

 

Section 13.                                   Integration.  This Refinancing
Amendment, along with the Amended Credit Agreement, the Engagement Letter and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

Section 14.                                   Severability.  If any provision of
this Refinancing Amendment or any other Loan Document is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Refinancing Amendment and the other Loan Documents
shall not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 15.                                   Headings.  The headings of this
Refinancing Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

12

--------------------------------------------------------------------------------


 

Section 16.                                   WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REFINANCING AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS REFINANCING AMENDMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.

 

SECTION 17.                  GOVERNING LAW.  THIS REFINANCING AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment and
Second Refinancing Agreement to be duly executed as of the date first above
written.

 

 

 

NBTY, INC.

 

 

 

 

 

 

By:

/s/ Michael Collins

 

 

Name: Michael Collins

 

 

Title: Chief Financial Officer

 

 

 

 

 

ALPHABET HOLDING COMPANY, INC.

 

 

 

 

 

By:

/s/ Michael Collins

 

 

Name: Michael Collins

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Davide Barton

 

 

Name: Davide Barton

 

 

Title: Director

 

[Lender signature pages to be provided separately pursuant to a memorandum to
Lenders.]

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------